       Case 1:17-cv-01675-AWI-SAB Document 104 Filed 09/02/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   BARRY LEE BROOKINS,                              )   Case No. 1:17-cv-01675-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER GRANTING PLAINTIFF’S REQUEST
13          v.                                        )   FOR COPY OF MEDICAL RECORDS AND
                                                          OBJECTIONS
14                                                    )
     M. HERNANDEZ, et al.,
                                                      )   [ECF No. 93]
15                  Defendants.                       )
                                                      )
16                                                    )

17          Plaintiff Barry Lee Brookins is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s request for a copy of the medical records and

20   objections, filed on August 31, 2020. Plaintiff contends that due to the COVID-19 outbreak he did not

21   have access to the law library to make copies.

22          Plaintiff is advised that he is not entitled to free copies from the court. The Clerk charges $.50

23   per page for copies of documents. See 28 U.S.C. § 1914(a). Copies of up to twenty pages may be

24   made by the Clerk's Office at this court upon written request and prepayment of the copy fees. Under

25   28 U.S.C. § 2250, the Clerk is not required to furnish copies without cost to an indigent petitioner

26   except by order of the judge. To request copies of his Complaint at this juncture, Plaintiff must submit
27   a request in writing to the Clerk, a large self-addressed envelope affixed with sufficient postage, and

28   prepayment of copy costs to the Clerk. Nonetheless, the Court will make an exception and provide

                                                          1
       Case 1:17-cv-01675-AWI-SAB Document 104 Filed 09/02/20 Page 2 of 2



1    Plaintiff a courtesy copy of the medical records filed on August 12, 2020 (ECF No. 98) and objections

2    filed on August 9, 2020 (ECF No. 99). However, Plaintiff is advised that any future requests for

3    copies of documents may be summarily denied.

4             Accordingly, it is HEREBY ORDERED that the Clerk of Court shall provide Plaintiff a free

5    courtesy copy of the medical records filed on August 12, 2020 (ECF No. 98) and objections filed on

6    August 9, 2020 (ECF No. 99)

7
8    IT IS SO ORDERED.

9    Dated:     September 2, 2020
10                                                    UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
